Citation Nr: 1812103	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for metatarsalgia, right foot, status post osteotomy of the second, third, and fourth metatarsals, with hypesthesia (right foot disability).

2.  Entitlement to service connection for headaches, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected right foot disability.

4.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right foot disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right foot disability.

6.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right foot disability.

7.  Entitlement to service connection for an acquired psychiatric disorder (claimed as a mental health condition), to include as secondary to a service-connected right foot disability and service-connected hypertension.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from February 1976 to February 1983.

This matter has a somewhat complicated procedural history.  The Veteran's claim for service connection for a low back disability comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board previously considered and remanded this claim in November 2016 in order to obtain VA treatment records, identify non-VA treatment records, and obtain an addendum opinion regarding the etiology of the Veteran's low back disability.  The Board is satisfied that there has been substantial compliance with these directives and that the claim has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's appeal for an increased evaluation for her right foot disability and her claim for service connection for headaches, a left foot disability, left hip disability, acquired psychiatric disorder, and tinnitus arise from her disagreement with a January 2015 rating decision issued by the RO in Roanoke, Virginia.  That decision also denied service connection for a right hip disability.  However, a review of the Veteran's claims file indicates that she was previously denied service connection for this disability in an August 2004 rating decision issued by the RO in Washington, D.C.  The Veteran subsequently disagreed with that decision and a Statement of the Case was issued in November 2004.  The Veteran filed a VA Form 9, noting her intent to appeal that decision in March 2005.  Although this Form 9 was received more than 60 days after she was issued an SOC, the RO appears to have proceeded with the adjudication of her appeal and issued a Supplemental Statement of the Case in September 2005.  

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C. § 7105 (d)(3) (2012), which sets forth the time period for filing a substantive appeal after receipt of a statement of the case, does not operate as a jurisdictional bar precluding the Board's consideration of an appeal when the substantive appeal is untimely.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction (AOJ) "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of this section, including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely substantive appeal.  Further, the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  

In Percy, the Court also held that when VA treats an appeal as if it is timely filed, a veteran "is entitled to expect that VA means what it says."  Id. at 47.  As VA continued to treat the Veteran's appeal for service connection for a right hip disability as an active claim through September 2005, the Board finds that that claim continues to be in appellate status before the Board.  Accordingly, the appeal for service connection for that disability arises from the August 2004 rating decision that initially denied that claim. 

In her notice of disagreement to the January 2015 rating decision, the Veteran also indicated that she disagreed with the effective date of the evaluation for her right foot disability.  However, the Veteran's 30 percent evaluation for that disability that is currently on appeal was not determined in that decision.  Rather, the Veteran was initially assigned a 30 percent evaluation for a right foot disability in a December 2003 rating decision, which is now final.

The Court has held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  Further, the Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

Stated another way, the Court in Rudd held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of CUE, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See Rudd at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the VA Secretary).  The Veteran is welcome to file a CUE claim challenging the December 2003 rating decision that established the effective date for her evaluation for a right foot disability.  However, the Board has no legal basis to adjudicate that question at this time.

At the January 2015 VA medical examination, the Veteran indicated that the pain caused by her feet disabilities and back prevented her from being able to work.  The Court has determined that a request for entitlement to a TDIU could be presumed in all claims for an increase in a disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the holding in Rice and the numerous statements by the Veteran that her service-connected disabilities have prevented her from being able to work, the Board has amended the issues on appeal to include entitlement to a TDIU.

The issues of  entitlement to service connection for a right hip disability, tinnitus, and a left hip disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's right foot disability has not caused actual loss of use of the foot.

2.  Resolving all reasonable doubt in the Veteran's favor, headaches are proximately due to and have been aggravated by service-connected hypertension.

3.  Resolving all reasonable doubt in the Veteran's favor, a left foot disability is proximately due to her service-connected right foot disability.

4.  Resolving all doubt in the Veteran's favor, a low back disability is proximately due to her service-connected right foot disability.

5.  Resolving all reasonable doubt in the Veteran's favor, an acquired psychiatric disorder is proximately due to her service-connected right foot disability.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for a right foot disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC or Code) 5299-5284 (2017).

2.  The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria for service connection for a left foot disability have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).TKTK

4.  The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation - Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For the entire period on appeal, the Veteran's right foot disability has been evaluated at 30 percent pursuant to DC 5299-5284.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  The Veteran's specific right foot disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2017).  The RO determined that the most closely analogous Code to the Veteran's disability was 5284, which is used to evaluate foot injuries.

Pursuant to Code 5284, a 10 percent evaluation is assigned when the injury is moderate, a 20 percent evaluation is assigned when the injury is moderately severe, and a 30 percent evaluation is appropriate with evidence of a severe injury.  A note to that DC instructs the rater to assign a 40 percent evaluation when there is actual loss of use of the foot.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

II.  Increased Evaluation - Analysis 

As the Veteran's right foot disability has been assigned a 30 percent evaluation throughout the current appellate period, the evidence must show that her right foot disability has resulted in the actual loss of use of this foot in order for her to succeed in her claim for an increased evaluation.

To evaluate her contentions that her right foot condition had worsened, the Veteran was afforded a January 2015 medical examination.  At that evaluation, the Veteran reported that her right foot hammer toe was worse and that pain persisted in the right foot.  These symptoms reportedly caused her difficulty with ambulation and getting in or out of the bathtub and prevented her from standing for a long time.  The Veteran also indicated that she experienced flare-ups in the morning as well as after prolonged walking and standing, which she stated caused pain and stiffness.  The Veteran explained that the effects of her pain in her feet and back prevented her from being able to work.

Upon examination, the Veteran had extreme tenderness on the plantar surfaces of her right foot and pain was accentuated on use and with manipulation of the foot.  The Veteran also had severe hallux valgus of the right and marked deformity of the right foot.  Pain was also noted with weight-bearing and the Veteran reported that she could not stand at a bus stop and required help with transportation.  

The Board is sympathetic to fact that the Veteran has significant foot symptoms.  However, despite the severe abnormalities noted in the January 2015 medical examination, the Board finds that the preponderance of the evidence does not support a finding that the Veteran has actually lost the use of her right foot.  Notwithstanding this condition, numerous VA treatment notes and examination reports suggest that the Veteran has been able to continue walking despite her symptoms.  For instance, at an evaluation in a VA medical center in February 2015, the Veteran was reportedly ambulating with a surgical shoe despite the ulceration in her feet.  Treatment notes from April and September of that year continued to include references to the Veteran's ongoing ambulation.  Similarly, a treatment note from August 2016 indicates that the Veteran was at that time planning on beginning an exercise regimen that involved walking on a treadmill.  

The ongoing evidence that the Veteran has continued to be able to walk despite her symptoms strongly suggests that she has not lost the actual uses of her right foot, as is required to warrant a 40 percent evaluation for her right foot disability.  The Board has also considered whether repeated use over time or flare-ups would contribute to additional functional loss and warrant a higher rating pursuant to DeLuca and VAOPGCPREC 09-98 (August 14, 1998) (finding that when the nature of the foot injury involves limitation of motion, consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 is appropriate).  Although the January 2015 medical examiner noted that pain during a flare-up would limit the Veteran's ability to walk or stand, the competent and credible evidence of record does not indicate that such a flare-up would cause such significant functional impairment that the Veteran would completely lose the ability to use her foot.  As such, the Board finds that the preponderance of the competent evidence of record is against the Veteran's claim and the criteria for an evaluation in excess of 30 percent for a right foot disability have not been met. 

The Board has also considered whether a separate evaluation is warranted for the Veteran's right foot disability pursuant to a different Diagnostic Code.  The Board recognizes that the May 2010 VA medical examination included a diagnosis of pes planus and hallux valgus deformity and a hammer toe in the right foot and that a March 2017 medical examination also includes a diagnosis of hallux rigidus.  However, the assignment of a 30 percent rating for a severe injury of the foot contemplates the Veteran's foot symptoms, including pain, swelling, and difficulties with standing or ambulation.  

The record does not indicate that a higher evaluation is warranted pursuant to 5276 for acquired flatfoot.  To warrant an evaluation in excess of 30 percent under that Code, the evidence must show pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances.  Here, these severe abnormalities have simply not been shown in the record.  As such, a 50 percent evaluation pursuant to that DC is not warranted.  Moreover, the pain, swelling, and difficulties with ambulation and walking that have been caused by the Veteran's right foot disability have already been contemplated by the 30 percent evaluation assigned pursuant to 5284, and a separate evaluation pursuant to 5276, 5279 (metatarsalgaia, anterior), 5280 (hallux valgus), 5281(hallux rigidus), or 5282 (hammer toe) would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2017).  Accordingly, a separate evaluation beyond the 30 percent rating under 5284 is not warranted in this claim and the Veteran's claim for an evaluation in excess of 30 percent for a right foot disability must be denied.

III.  Service Connection - Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted on a secondary basis when the claimed disability is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  Both arthritis and "[o]ther organic disease of the nervous system," such as tinnitus, are included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

IV.  Service Connection - Headaches

The Veteran primarily seeks service connection for headaches on a secondary basis.  In support of her claim, she submitted a private medical examination report from July 2017.  In that form, the Veteran reportedly endorsed a several-decade history of headaches that she indicated began during military service and continued uninterrupted through the present.  The examiner who evaluated the Veteran at that time provided a diagnosis of tension headaches and the Veteran reported that her symptoms included dizziness, sensitivity to light, and right-sided pulsating and throbbing head pain that occurred one to three times per month.  

A review of the Veteran's treatment records uncovers somewhat conflicting evidence.  For instance, although the Veteran's service treatment notes include a reference to treatment for headaches in May 1979, the Board is unable to find any other episodes of care that would suggest the Veteran had particularly frequent bouts of headaches while in service.  Similarly, at a VA neurological consultation from January 2017, the Veteran reportedly denied experiencing headaches.  

However, as noted above, the Veteran may succeed in her claim for service connection for headaches on a secondary basis if the evidence indicates that her headaches have been worsened or are due to any service-connected disability.  Here, the examiner who completed the July 2017 disability benefits questionnaire ultimately opined that it was more likely than not that the Veteran's headaches were caused and permanently aggravated by hypertension.  In support of this opinion, the examiner noted that medical literature indicated that hypertension was a factor leading to the exacerbation of the frequency and severity of both migraine and tension-type headaches.  

As a physician, this examiner is competent to report on the causal relationship between the Veteran's service-connected hypertension and her headaches and the Board finds no reason to doubt the credibility of this clinician.  As there is no opinion evidence of record suggesting the Veteran's hypertension has not caused or aggravated the Veteran's headaches, the Board finds that the preponderance of the evidence supports the Veteran's claim and it must be granted.

V.  Service Connection - Left Foot Disability and Low Back Disability

Like the Veteran's headaches, the Board finds that there is no dispute in the record that the Veteran has either a current left foot disability or a low back disability.  To evaluate her claim for a left foot disability, the Veteran attended a March 2017 VA-provided medical examination, where the Veteran was diagnosed with hammer toes in her left foot.  A July 2017 opinion from a private physician and a January 2015 VA medical examination also confirmed that the Veteran has metatarsalgia in the left foot.  Likewise, the Veteran attended a VA medical examination in March 2011 to evaluate her back condition and was found to have lumbar spinal stenosis with radiculopathy.  

A review of the Veteran's service treatment records uncovers numerous references to complaints of both left foot and low back symptoms and pain.  For instance, in April 1977, the Veteran reported pain in the balls of both feet.  In July 1978 she was found to have metatarsalgia, and the Veteran presented with painful bilateral callouses in July 1976.  In November 1981, the Veteran also reported symptoms of lumbosacral pain for several days with no known injury and x-ray images taken the following month showed left lateral scoliosis with some rotation of the dorsolumbar vertebra.  Continued back pain was reported at that time, and the Veteran was referred to physical therapy and given a reduced physical profile. 

Although there is some evidence of in-service treatment and complaints relating to the Veteran's left foot and low back, she need only show that these conditions have been caused or aggravated by her service-connected right foot disability to succeed on her claim for service connection.  38 C.F.R. § 3.310.  Here, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's right foot has caused both of these disabilities.

Pursuant to the Board's November 2016 remand directives, VA obtained an addendum opinion regarding the relationship between the Veteran's right foot disability and her low back condition in February 2017.  The examiner ultimately opined that the Veteran's low back disability was less likely than not proximately due to or the result of her service-connected condition.  In support of this opinion, the examiner indicated that the contention that the right foot caused the Veteran's low back disability due to favoring a different joint is biomechanically incorrect and has been disproven.  He explained that arthritis formation would require increased speed and sheer forces across the joint, which is seen only in paralytic or waddling gait abnormalities.  The examiner indicated that the Veteran did not have these gait abnormalities and that the articles submitted by the Veteran suggesting a link between foot and back disabilities was speculative and unsupported by accepted medical evidence.

However, the Veteran also obtained a private medical opinion in July 2017.  In contrast to the VA examiner's February 2017 opinion, this private physician indicated that it was more likely than not that the Veteran's spinal limitations were caused and permanently aggravated by metatarsalgia of the right foot.  This examiner acknowledged that middle aged and older people generally have degeneration of their spine, but explained that there was usually some factor that caused the degeneration to become painful, such as an impaired foot and an antalgic gait.  The examiner also cited an article from American Podiatric Medicine, and noted that medical literature has found a positive correlation between foot impairments and chronic lower back pain, with a relationship between limping and back pain.  Finally, the examiner indicated that a poor gait, such as the Veteran's, can accelerate arthritis and cause the arthritis to become painful, as the body's mechanics are not properly working.  

Both the February 2017 VA examiner and the July 2017 private examiner are competent to provide an opinion regarding the medically complex question of the relationship between the Veteran's various musculoskeletal conditions.  The Board finds no reason to doubt the credibility of either and each has provided a reasoned and logical explanation for their opinions.  As such, the Board finds that each is highly probative.  Weighed against one another, the Board finds that these competent statements are roughly balanced.  Resolving reasonable doubt in the Veteran's favor, the Board therefore finds that the evidence is in equipoise with respect to whether the Veteran's right foot disability has caused and worsened the Veteran's low back disability and this claim must be granted.

The evidence relating to whether the Veteran's right foot disability has caused or worsened her left foot disability is less balanced.  As indicated above, the Veteran attended a VA-provided podiatric medical examination to evaluate her claim for service connection for a left foot disability in March 2017.  That examiner provided a negative opinion regarding whether the Veteran's left foot disability was caused by or incurred in service.  However, no opinion was rendered in that examination report regarding the relationship between the Veteran's left foot condition and her service-connected right foot disability.

Fortunately, the same private physician who provided an opinion regarding the Veteran's low back disability also provided a July 2017 opinion with respect to the issue of secondary service connection for a left foot disability.  After reviewing the Veteran's medical treatment records, service treatment records, and records obtained by the Social Security Administration (SSA), this examiner indicated that it was more likely than not that the Veteran's left foot condition was caused and permanently aggravated by favoring weight-bearing of the left lower extremity secondary to the service-connected right foot impairment.  He indicated that treatment notes from May 2005 confirmed that the Veteran was putting more weight on the left foot to avoid right-side extremity pain.  As noted above, this examiner is competent to provide an opinion regarding the etiology of the Veteran's left foot disability.  

Although the rationale for this opinion is less exhaustive than the rationale for his opinion regarding the Veteran's back disability, the Board finds that it is persuasive and probative with respect to the issue of secondary service connection for a left foot disability.  As no competent and probative evidence weighs against a finding that the Veteran's right foot disability has caused her left foot disability, the Board finds that the preponderance of supports a finding that the criteria for secondary service connection for that disability have been met.

VI.  Service Connection - Acquired Psychiatric Disorder 

The Veteran also seeks service connection for an acquired psychiatric disorder.  As was the case with the Veteran's headaches, left foot disability, and low back disability, the Board finds that there is competent evidence the Veteran has a current psychological disability.  Namely, the Veteran attended a private psychological examination in August 2017 and was found to have a diagnosis of unspecified anxiety disorder.  

A review of the Veteran's service treatment records confirms that she sought treatment for mental health symptoms in service and reported in March 1982 that the pressures of living in her barracks were getting to her and caused her to drink alcohol as an escape.  She was also admitted to inpatient care in April 1982 after taking weight loss tablets and having additional alcohol-related difficulties.  Notwithstanding this treatment, the Veteran underwent a medical examination at the time of her separation from active duty and the examiner reported no psychiatric abnormalities.  Post-service treatment records continued to show ongoing treatment for alcohol abuse and/or dependence, but VA treatment records indicate that the Veteran stopped all alcohol use in the early 2000s.

Although the Veteran was not provided a VA medical examination in connection with her claim for service connection for an acquired psychiatric disability, she did seek a private opinion in August 2017, as noted above.  That examiner noted that the Veteran's brother had submitted a statement in which he reported that the Veteran had become depressed during service when she was not able to keep up with the rest of her group and due to her diminished functional abilities caused by the pain she experienced.  The examiner also reviewed the Veteran's service treatment records, SSA records, and post-service medical treatment records.  After personally examining the Veteran, this psychologist opined that it was more likely than not that the Veteran's anxiety disorder began in military service, has continued uninterrupted to the present, and is caused by her service-connected right foot disability.  In support of this opinion, the examiner cited the numerous episodes of in-service treatment that the Board has described above and referenced post-service treatment records indicating that the pain the Veteran experiences from her right foot condition manifests as an anxiety disorder.  

A review of the Veteran's service and VA medical treatment records does not appear to confirm that the Veteran has experienced uninterrupted psychological and anxiety-related symptoms.  Treating clinicians have generally cited the Veteran's alcohol dependence as the primary psychological disability that the Veteran has experienced since service.  Notwithstanding that evidence, the record indicates that the Veteran has not used alcohol in many years, but continues to have a diagnosis for anxiety.  Moreover, the private psychologist who opined in August 2017 is competent to provide a medical opinion regarding whether or not the Veteran's right foot disability has had any impact on the Veteran's psychological functioning.  Given that no opinions in the record contradict this psychologists opinion and the Board has no reason to doubt the credibility of this psychologist, the Board finds that the probative evidence of record supports a finding that the Veteran's right foot condition has caused her acquired psychiatric disability.  Therefore, the Veteran's claim must be granted.

VII.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Here, the record does not contain any contention that the Veteran has received insufficient notice.

A review of the claims file also indicates that VA treatment records and records from a previous SSA disability determination have also been associated with the claims file.  The Veteran was also provided a VA medical examination to evaluate her increased evaluation claim in January 2015.  The examiner who completed that evaluation adequately explained the relevant medical facts and provided sufficient detail to adjudicate the Veteran's claim.  

ORDER

An evaluation in excess of 30 percent for a right foot disability is denied.

Service connection for headaches is granted.

Service connection for a left foot disability is granted.

Service connection for a low back disability is granted.

Service connection for an acquired psychiatric disorder is granted.




REMAND

As explained above, VA has duties to assist claimants in developing their claims, which may include scheduling a VA examination or obtaining a VA medical opinion.  However, when VA affords the Veteran with a medical examination or secures a VA medical opinion, it must ensure that the examination report or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA may, under certain circumstances, also be required to afford a medical examination if the claims file does not contain sufficient evidence to adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the VA afforded the Veteran a medical examination to evaluate her right hip in March 2017.  Although the examiner provided an opinion regarding direct service connection, the examiner did not explain whether or not the Veteran's service-connected right foot disability caused or aggravated the Veteran's right hip disability.  Accordingly, it is not adequate and the Board must remand the claim for corrective action.  The Veteran's service treatment records also include evidence from August 1981 of in-service symptoms in the left hip.  As the Veteran is competent to report ongoing current left hip pain and she has not yet been provided a VA medical evaluation with respect to that disability, she should be examined to determine the nature and etiology of any current left hip disability.

Likewise, the Veteran has not attended a VA-provided medical evaluation to determine the nature and etiology of tinnitus.  The Board acknowledges that recent treatment records do not contain any complaints of tinnitus and the only report of this condition appears to be in the Veteran's claim for service connection and subsequent appellate forms.  However, the Veteran is competent to report the observable symptoms of tinnitus-related symptoms, such as ringing in the ears.  See Jandreau, supra.  Moreover, the Veteran's service treatment records also include a February 1982 clinical report in which the Veteran reportedly complained of ringing in her ears and a tense feeling after taking diet pills and consuming alcohol.  Given this evidence, the Board finds that the Veteran should be afforded a medical examination regarding this condition pursuant to McLendon.

Finally, as indicated above, the Board has considered the issue of entitlement to a TDIU pursuant to Rice.  However, the Veteran's claim for a TDIU has not been previously adjudicated by the AOJ and the record does not contain any clarity regarding the claimant's vocational background or work history.  Upon remand, the AOJ should ask the Veteran to provide a complete work history form and adjudicate this claim in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a medical examination with an appropriate medical professional to obtain an opinion as to the nature and etiology of any current left or right hip disability and a medical examination to determine whether the Veteran has a current diagnosis of tinnitus and, if so, the etiology of that condition.  The entire claims file should be made available to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  Any tests or studies deemed necessary should be completed and the examiner should take a complete medical history from the Veteran.  The examiner is asked to provide an opinion and a complete rationale regarding the following items:

a)  Please identify any diagnosis the Veteran has had for a right hip disability from February 2004 through the present and identify any diagnosis the Veteran has had for a left hip disability from September 2014 through the present.  

b)  Please state whether the diagnostic criteria for tinnitus have been met at any time from September 2014 through the present.

c) For any disability identified above, to include tinnitus and/or a hip disability, please state whether it is at least as likely as not (50 percent probability or greater) that the condition arose in or is otherwise etiologically related to the Veteran's active duty service.

d)  For any disability identified above, to include tinnitus and/or a hip disability, please state whether it is at least as likely as not (50 percent probability or greater) that the condition is proximately due to any service-connected disability, to include the Veteran's right foot disability, left foot disability, hypertension, headaches, low back disability, or acquired psychiatric disability.

e)  For any disability identified above, to include tinnitus and/or a hip disability, please state whether it is at least as likely as not (50 percent probability or greater) that the condition has been aggravated by (worsened in severity beyond the natural progression of the disease) any service-connected disability, to include the Veteran's right foot disability, left foot disability, hypertension, headaches, low back disability, or acquired psychiatric disability.

4.  Contact the Veteran and ask her to complete VA Form 21-8940 or other appropriate form regarding her work history and associate any response with the Veteran's claims file.

5.  Thereafter, adjudicate the Veteran's claim for a TDIU, to include consideration of whether to obtain additional medical examinations to determine the functional impact of the Veteran's service-connected disabilities, and readjudicate the Veteran's claim for service connection for tinnitus and left and right hip disabilities.  If any claim is not granted, send the Veteran and her representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


